Citation Nr: 1422468	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine and right hip disabilities.

2.  Entitlement to a rating in excess of 20 percent prior to July 12, 2013, and in excess of 40 percent since July 12, 2013, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to December 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2013, the Veteran testified during a videoconference Board hearing.

In an August 2013 rating decision, the RO increased the rating for the lumbar spine disability to 40 percent effective July 12, 2013.  As that increase did not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a cervical spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 20, 2011, the Veteran's lumbar spine disability did not result in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks during any 12-month period.

2.  Since January 20, 2011, resolving reasonable doubt in the Veteran's favor, his lumbar spine disability has resulted in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, but not in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during any 12-month period.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbar spine disability prior to January 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for a rating of 40 percent, but not higher, for a lumbar spine disability since January 20, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was notified in an April 2010 letter of the criteria for establishing an increased rating, the evidence required, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  That letter addressed all notice elements and predated the initial adjudication by the RO in July 2010.  

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in May 2010, January 2011, May 2012, and July 2013 to determine the nature and severity of his disability.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision on the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

In this case, the Veteran filed a claim for an increased rating for a lumbar spine disability in April 2010.

Prior to July 12, 2013, the Veteran's lumbar spine disability has been rated 20 percent under Diagnostic Code 5242.  38 C.F.R. § 4.71a (2013).  Since July 12, 2013, his disability has been rated as 40 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a (2013).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2013).  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).  

When rating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated such as to raise the level of disability to that of the higher rating, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 40 percent rating is warranted where incapacitating episodes have a total duration of at least four weeks during the past 12 months, and a 60 percent rating is warranted where incapacitating episodes have a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  38 C.F.R. § 4.71a (2013).  

Initially, the Board finds that a higher 40 percent rating is warranted for the Veteran's lumbar spine disability effective January 20, 2011, the date of a VA examination.  That examination found forward flexion to 50 degrees with pain starting at 20 degrees.  While the Veteran had forward flexion to greater than 30 degrees, he also had pain starting at 20 degrees.  Thus, there is a showing of additional functional impairment warranting a higher rating for the pain and resulting in a limitation of motion more commensurate with the criteria for a 40 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).  As there was objective evidence of pain starting at 20 degrees, it is reasonable to presume that the Veteran normally does not engage in forward flexion repeatedly to the full 50 degrees shown on examination.  Thus, resolving reasonable doubt in his favor, his limitation of motion is found to be consistent with forward flexion of the thoracolumbar spine 30 degrees or less as of January 20, 2011.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, a higher 40 percent rating is warranted from January 20, 2011.

However, the Board finds that a 40 percent rating is not warranted at any earlier time.  The May 2010 VA examination found forward flexion to 35 degrees, and the examiner specifically indicated there was no pain with motion.  The examiner also noted there were no additional functional limitations or additional loss of range of motion during flare-ups due to repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  Likewise, private and VA medical records prior to January 20, 2011, do not show forward flexion limited to 30 degrees or less.  Thus, the Veteran's lumbar spine disability had not resulted in forward flexion of the thoracolumbar spine 30 degrees or less.  With no evidence of any ankylosis, his disability had not resulted in favorable ankylosis of the entire thoracolumbar spine.  His lumbar spine disability also did not result in incapacitating episodes having a total duration of at least four weeks during any 12-month period prior to January 20, 2011.  The May 2010 VA examiner indicated that the Veteran had not had any incapacitating episodes.  

Thus, a rating in excess of 20 percent is not warranted prior to January 20, 2011.  As the preponderance of the evidence is against that aspect of this claim, entitlement to a rating greater than 20 percent prior to January 20, 2011, must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Veteran is now assigned a 40 percent rating for a lumbar spine disability, effective January 20, 2011, the remaining question becomes whether his disability warrants a rating in excess of 40 percent.  

The only basis for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is if there is evidence of ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  After review, the Board finds that his disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine.  Private and VA medical records show that he maintains some, albeit reduced, range of motion of the thoracolumbar spine.  As indicated above, the January 2011 VA examination showed that he retained some range of motion.  The May 2012 VA examination showed forward flexion limited to 35 degrees with pain starting at 20 degrees.  The July 2013 VA examination showed forward flexion limited to 45 degrees with pain at 45 degrees and remaining the same after repetitive testing.  Thus, the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine at any time since January 20, 2011.  Furthermore, the Board finds that the range of motion, with consideration of pain and other factors, has not resulted in a disability picture more nearly approximating ankylosis.

The record fails to show that the Veteran's lumbar spine disability results in incapacitating episodes having a total duration of at least six weeks during any 12-month period.  While the January 2011 examiner did not comment on whether the Veteran has had incapacitating episodes, the May 2012 examiner indicated that the Veteran had not had incapacitating episodes.  The July 2013 examiner noted that the Veteran did not have IVDS and did not to state whether the Veteran had any incapacitating episodes.  However, the Veteran reported a similar history of flare-ups during each examination.  Thus, the Board finds the May 2012 examiner's assessment with respect to incapacitating episodes to be indicative of the Veteran's disability since January 20, 2011.  Further, while the Veteran testified during the October 2013 hearing that he had flare-ups after engaging in any sort of physical activity and that those flare-ups restricted his range of motion severely for two to three days, he also testified that he tried not to stay in bed for too long because that made him more stiff, so he tries to do some housework.  While the Board notes that the Veteran has flare-ups, the totality of the evidence does not show that he has incapacitating episodes as defined by VA, that require bed rest and treatment prescribed by a physician, of six weeks or more during any 12-month period.

Accordingly, a rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability at any time since January 20, 2011.  As the preponderance of the evidence is against that aspect of the claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rating is inadequate, requiring referral of the appeal for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine disability, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  As the rating schedule is adequate to rate the disability, referral for extra-schedular consideration is not in order.

An August 2013 rating decision denied a total disability rating based on individual unemployability (TDIU).  The Veteran did not file a notice of disagreement and has not since raised the issue of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A December 2013 rating decision granted service connection for a psychiatric disability, the rating of which raised the Veteran's total combined rating to 100 percent effective July 26, 2012.  Thus, the issue of entitlement to a TDIU is not before the Board.


ORDER

A rating in excess of 20 percent for a lumbar spine disability prior to January 20, 2011, is denied.

A 40 percent rating, but not higher, for a lumbar spine disability, effective January 20, 2011, is granted.
REMAND

The Veteran claims that his cervical spine disability is due to an in-service injury.  He asserts he injured his neck when he fell down a ladder well onto his back.  He also claims that his cervical spine disability is secondary to his service-connected lumbar spine and right hip disabilities.  He asserts that his back and hip disabilities have resulted in an altered gait which led to or worsened a neck disability.

While the service medical records do not show that the Veteran injured his neck, they show that he fell down a ladder well and injured his back on several occasions.  Also, a November 1997 record shows complaints of pain in the upper left back and a finding of slight tenderness at C7 on the left side.

At a January 2011 VA examination, the examiner opined that the Veteran's cervical spine disability was not related to the lumbar spine disability as those segments of the spine function independently and there was no record of an in-service injury.  

In a November 2012 opinion, another VA examiner reviewed the Veteran's claims file and opined that the cervical spine disability was not incurred in or caused by service.  The examiner noted that the Veteran did not discuss any neck pain at the time of the injury to the low back or during the ensuing extensive care for the low back.  Rather, the examiner attributed the cervical spine disability to a post-service lifting injury.  The examiner also opined that the cervical spine disability was not proximately due to or the result of the service-connected right hip, bilateral knee, or pes planus disability.  The examiner noted that there was no ongoing documentation of abnormal weight bearing with a change in center of gravity, or a leg length discrepancy of 5 centimeters or more.  The examiner also noted that there was evidence of a normal gait in 2009.  The examiner stated that there is insufficient evidence that the Veteran's cervical spine disability was caused or aggravated by the service-connected lumbar spine disability for the same reason.

At a July 2013 VA examination for another, the examiner noted the Veteran's claim that his low back pain caused upper back pain which in turn caused neck pain, but observed that anatomic abnormalities at those sites were responsible for the pain at those sites.  That examination showed that the Veteran's posture was mildly stooped due to a loss of lumbar lordosis.

During the October 2013 hearing, the Veteran noted that an October 1997 service medical record shows that he had a distorted posture, indicating that his already injured neck was being aggravated by his lumbar spine disability.  Review of the service medical records confirms the Veteran's report of the October 1997 record, which shows that he had a distorted posture with his left shoulder leaning down and his head tilted to the right.

Given the above, while there are numerous opinions on the nature and etiology of the Veteran's cervical spine disability, the Board finds that none of the opinions completely addresses the questions at issue.  In particular, none of the examiners noted the in-service finding of tenderness at C7 on the left side in November 1997 or adequately addressed the Veteran's report of in-service injury and continuity of symptomatology since service.  The examiners also did not address the Veteran's altered posture as evidenced in service in October 1997 and as recently as the July 2013 VA examination.  Therefore, another examination should be obtained.

Prior to obtaining the supplemental opinion, any outstanding medical records should be obtained.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes through July 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since July 2013.

2.  Then, schedule the Veteran for a VA examination with a medical doctor.  The examiner must review the claims file and must note that review in the report.  The examiner should note the service medical records which show an altered posture in October 1997 and tenderness at C7 in November 1997; the July 2013 VA examination report which shows a mildly stooped posture due to a loss of lumbar lordosis; and the Veteran's statements regarding in-service injury and continuity of symptomatology since service.  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

(a) Opine whether a cervical spine disability was at least as likely as not (50 percent probability or greater) incurred in or due to or the result of active service, to include the documented falls that led to injuries to the low back.  

(b) Opine whether a cervical spine disability was at least as likely as not (50 percent probability or greater) caused or by service-connected lumbar spine or right hip disabilities.  

(c) Opine whether a cervical spine disability was at least as likely as not (50 percent probability or greater) aggravated (permanently worsened beyond the normal progression of the disorder) by service-connected lumbar spine or right hip disabilities.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


